State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: December 1, 2016                    520574
____________________________________

In the Matter of MARLEAH K.
   YERKES,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

BRIAN C. HARDY,
                     Appellant,
                     et al.,
                     Respondent.

(And Two Other Related Proceedings.)
____________________________________


Calendar Date:    October 13, 2016

Before:    Garry, J.P., Egan Jr., Rose, Devine and Mulvey, JJ.

                              __________


     Andrea J. Mooney, Ithaca, for appellant.

                              __________


Rose, J.

      Appeal from an order of the Family Court of Chemung County
(Rich Jr., J.), entered January 22, 2015, which, among other
things, granted petitioner's application, in a proceeding
pursuant to Family Ct Act article 6, for custody of the subject
child.

      Respondent Brian C. Hardy (hereinafter the father) is the
father of a daughter (born in 1998). In 2005, the child's mother
was incarcerated and, shortly thereafter, passed away. At that
time, respondent Helena Bell, the child's maternal aunt, was
granted sole custody of the child on default. From 2005 until
2014, the child resided with various relatives, including, most
recently, the father. In August 2014, petitioner, the mother of
one of the child's friends, commenced the first of these
                              -2-                  520574

proceedings seeking custody of the child. Bell and the father
then each commenced modification proceedings seeking an order
granting the father sole custody of the child. Ultimately,
following fact-finding and Lincoln hearings, Family Court awarded
sole custody to petitioner. The father now appeals.

      During the pendency of this appeal, the child has turned 18
years of age. Inasmuch as Family Ct Act article 6 "authorizes a
court to adjudicate custody and visitation issues with respect to
minors, who are defined as 'person[s] who ha[ve] not attained the
age of [18] years'" (Matter of Troy SS. v Judy UU., 140 AD3d
1348, 1349-1350 [2016], lv denied 28 NY3d 902 [2016], quoting
Family Ct Act § 119 [c]), we are constrained to dismiss the
father's appeal as moot (see Matter of Gerber v Gerber, 141 AD3d
901, 902 [2016]; Matter of McCullough v Harris, 119 AD3d 992, 993
[2014]).

     Garry, J.P., Egan Jr., Devine and Mulvey, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court